
	
		I
		111th CONGRESS
		2d Session
		H. R. 5380
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Ms. Hirono introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the expansion of Hakalau Forest National
		  Wildlife Refuge, Hawaii County, Hawaii.
	
	
		1.Short titleThis Act may be cited as the
			 Hakalau Forest National Wildlife
			 Refuge Expansion Act of 2010.
		2.Expansion of
			 hakalau forest national wildlife refuge
			(a)In
			 GeneralFor the protection of
			 native wildlife and plants, including species known to be threatened with
			 extinction, on the island of Hawaii in the State of Hawaii, Congress hereby
			 expands the authorized boundaries of Hakalau Forest National Wildlife Refuge to
			 include all or a portion of the land or interests in land described in
			 subsection (c), as depicted on a map on file with the United States Fish and
			 Wildlife Service entitled Hakalau Forest National Wildlife Refuge
			 Expansion Area and dated May 2010. The Secretary of the Interior may
			 acquire these lands and interests and access thereto by donation, purchase with
			 donated or appropriated funds, or exchange.
			(b)Description of
			 landThe land and interests
			 referred to in subsection (a) are the following:
				(1)Parcels 1 and 2, consisting of
			 approximately 13,129 acres known as the Koa Forest property, to be added to the
			 Hakalau Forest Unit of Hakalau Forest National Wildlife Refuge.
				(2)Parcels 3 and 4,
			 consisting of approximately 2,600 acres owned by McCandless Ranch, to be added
			 to the Kona Forest Unit of Hakalau Forest National Wildlife Refuge.
				(c)Boundary
			 revisionsThe Secretary may
			 make such minor revisions in the boundaries of any of the parcels described in
			 subsection (b) as may be appropriate to—
				(1)achieve the goals of the United States Fish
			 and Wildlife Service relating to the Refuge; or
				(2)facilitate the
			 acquisition of land or interests under subsection (a).
				(d)Inclusion in
			 refugeLand and interests
			 acquired under this section shall be part of the Hakalau Forest National
			 Wildlife Refuge and shall be administered in accordance with applicable
			 law.
			(e)Manner of
			 acquisitionAll acquisitions
			 of land and interests under this Act shall be made in a voluntary manner and
			 shall not be the result of forced takings.
			(f)Environmental
			 analysisFor the purposes of
			 this Act, the expansion of Hakalau Forest National Wildlife Refuges does not
			 constitute a major Federal action significantly affecting the quality of the
			 human environment under section 102(2)(C) of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4332(2)(C)).
			
